Nichols, Chief Justice.
The appellant brought a contempt citation against Henry H. Farmer to enforce an alimony award to Eleanor Farmer, now deceased. The trial court found that the 12 monthly payments provided for in the divorce decree were alimony payments and terminated on the death of the former wife. The court also found that appellant had no standing to bring a contempt action because of his appointment by the court as guardian-recipient of the payments because of the former wife’s addiction to alcohol and that the appointment terminated upon the death of the beneficiary.
We deem it unnecessary to decide whether the award to the former wife was alimony, a lump sum settlement or a property settlement. The appellant in his capacity as guardian-recipient of the fund does not have standing to bring a contempt citation to recover any amount that would be due after the death of the beneficiary. The appellant not being the guardian of the person, but only as to the fund, did not succeed to the right of an administrator under Code § 49-316.
The trial court did not err in dismissing the petition and the judgment must be affirmed.

Judgment affirmed.


All the Justices concur.